Name: Council Regulation (EEC) No 2278/89 of 24 July 1989 amending for the second time Regulation (EEC) No 4194/88 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official journal of the European Communities No L 218/528 . 7. 89 COUNCIL REGULATION (EEC) No 2278/89 of 24 July 1989 amending for the second time Regulation (EEC) No 4194/88 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished k, VIII, IX and X and CECAF division 34.1.1 . (EC zone) may be increased, HAS ADOPTED THIS REGULATION : Article 1 Article 6(7) of Regulation (EEC) No 4194/88 is hereby replaced by the following : '7. Fishing for herring shall be prohibited from 1 to 16 November 1989 within the area bounded by the following coordinates :  the south coast of Ireland at latitude 52 ° 00' N : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the 1985 Act of Accession, and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83 , it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and the specific conditions under which these catches must be taken ; whereas the share available to the Community is allocated among the Member States, in accordance with Article 4 of that Regulation ; Whereas Regulation (EEC) No 4194/88 (2), as amended by Regulation (EEC) No 295/89 (3), fixes, for certain fish stocks and groups of fish stocks, the TACs for 1989 and certain conditions under which they may be fished ; Whereas, taking account of the latest scientific advice, it is necessary in order to limit herring-fishing to extend the zone to which the seasonal limitations on fishing for herring in the Celtic Sea apply ; Whereas, taking account of the latest scientific advice, the TAC of cod in ICES divisions VII b, c, d, e, f, g, h, i and  latitude 52 ° 00 ' N, longitude 07 ° 30 ' W ;  latitude 51 15' N, longitude 09 00 ' W ;  the south coast of Ireland at longitude 09 ° 00 ' W.' Article 2 The Annex to this Regulation shall replace the corres ­ ponding items of the Annex to Regulation (EEC) No 4194/88 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. \ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989 . For the Council The President H. NALLET (') OJ No L 24, 27.-1 . 1983, p. 1 . fjOJ-No L 369, 31 . 12. 1988 , p. 3. (3) OJ No L 33, 4. 2. 1989, p . 38 . 28 . 7. 89No L 218/6 Official Journal of the European Communities ANEXO / BILAG / ANHANG / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO Especie / Art / Art / Ã Ã ¯Ã ´Ã ¿Ã  / Species / EspÃ ¨ce / Specie / Soort / EspÃ ©cie Zona / OmrÃ ¥de / Bereich / Ã Ã Ã ½Ã · / Zone / Zone / Zona / Sector / Zona TAC Estado miembro / Medlemsstat / Mitgliedstaat / Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  / Member State / Ã tat membre / Stato membro / Lid-Staat / Estado-membro Cuota / Kvote / Quote / Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · / Quota / Quota / Contingente / Quota / Quota ( 1 ) (2) (3) (4) (5) Bacalao / Torsk / Kabeljau / Ã Ã ¬Ã ´Ã ¿Ã  / Cod / Cabillaud / Merluzzo bianco / Kabeljauw / Bacalhau (Gadus morhua) VII b, c, d, e, f, g, h , j, k, VIII, IX, X ; COPACE 34.1.1 (') 24 600 BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 1 1 oo h 18 800H 2 510 H 1 50 H 2 040 H CEE / EÃF / EWG / EOK/ EEC / EEG 24 600 H